


Exhibit 10.43

 

[g17212kg03i001.jpg]

 

John A. Lederer

Chairman and Chief Executive Officer

 

September 3, 2008

 

Mr. Mark W. Scharbo
1252 Reeder Circle
Atlanta, GA 30306

 

Dear Mark:

 

This letter will confirm an offer of employment to you by Duane Reade Inc. (the
“Company.”)

 

Terms of Employment. Your initial assignment will be as Senior Vice President,
Supply Chain, reporting directly to Mr. John A. Lederer, Chairman and Chief
Executive Officer.  In such position, you will have such authorities,
responsibilities and duties customarily exercised by a person holding that
position, including, without limitation, responsibility for the complete
point-to-point supply chain operation, as traditionally defined, including all
aspects of such. You will be based at our headquarters office located at 440
Ninth Avenue, New York, NY.

 

Subject to the terms and conditions of this offer letter, this Agreement shall
be effective for a term commencing on October 6, 2008 (the “Effective Date”) and
shall continue until terminated by either you or the Company in accordance with
the provisions of this offer letter.  (With respect to any services you perform
for the Company prior to the Effective Date, you will be compensated at a per
diem rate to be mutually agreed between you and Mr. Lederer.)

 

Your initial salary will be at an annual rate of $400,000.00, to be paid in
bi-weekly installments of $15,384.62, subject to annual review by Mr. Lederer. 
Future salary increases will be at the discretion of the Company and based on
demonstrated job performance in accordance with Company policy and practice.

 

The Company offers an executive benefit program in which you will be able to
participate, subject to the terms of eligibility for the individual benefit
plans.  Those plans include a 401(k) program, major medical benefits, Company
paid life and disability programs and other welfare benefit packages.  You will
receive four (4) weeks of paid vacation each calendar year subject to
restrictions of your job requirements.  Please be aware that Company’s vacation
policy does not allow carryover of vacation from year to year.  Therefore, if
the four weeks are not taken they are forfeited each year.

 

Executive Offices:   440 9th Avenue, New York, NY 10001

Telephone 212-273-5704       FAX:  917-351-0392

 

--------------------------------------------------------------------------------


 

As a senior executive of the Company, you will be eligible to participate in the
Company’s performance incentive plan and will have the opportunity to receive an
annual cash bonus pursuant to the terms of that plan of between fifty percent
(50%) and one hundred and fifty percent (150%) of your annual salary rate,
determined as follows:  50% of your annual salary will be paid upon achievement
of the “threshold target,” 100% of your annual salary will be paid upon
achievement of the “target,” 150% of your annual salary will be paid upon
achievement of the “maximum target” and no bonus will be paid if the “threshold
target” is not achieved.  The amount of your bonus will be determined based on a
straight-line interpolation for achievement between the “threshold target” and
“maximum target”.  The plan targets are set by the Company’s Board of Directors
and compensation committee annually and are typically based on the attainment of
Company performance towards EBITDA targets and your individual performance
towards goals mutually set between you and the Chief Executive Officer.  It is
anticipated that with respect to the Company, the “threshold target” will
require achievement of 95% of the annual EBITDA targets, the “target” will
require achievement of 100% of the annual EBITDA targets, and the “maximum
target” will require achievement of 105% of the annual EBITDA targets.  Subject
to your continued employment with the Company, you will be entitled to receive a
guaranteed minimum bonus with respect to the twelve (12) month period following
the Effective Date equal to 50% of your base salary, which will be divided
pro-rata between your bonus for 2008 and your bonus for 2009 to reflect the
portion of 2008 following the Effective Date during which you were employed by
the Company.  Actual incentive payments will be paid yearly on the same date
that the Company makes such payments to other members of its senior management,
usually at the end of the first quarter of the year immediately following the
year for which the bonus is payable, after Board approval and subject to your
continued employment with the Company on each such date and having not given or
received a notice of termination before the close of the fiscal year in respect
of which the annual bonus is to be paid.  As with other executive benefits
programs, eligibility and participation are subject to the specific provisions
of the plan.

 

As an executive, you will be eligible to participate in the Company’s 2004
Management Stock Option Plan.  Subject to the terms and conditions of that plan,
on the Effective Date you will receive an initial grant of options to acquire
twenty five thousand (25,000) shares of Company stock at an exercise price of
one hundred dollars ($100.00 per share) (the “Options”).  Subject to your
continued employment, 60% of the Options (the “Service Options”) will vest at a
rate of twenty-five percent (25%) per year of service with the Company, such
that those Options will be 100% vested at the end of four (4) years employment. 
The remaining 40% of the Options (the “Performance Options”) will vest at a rate
of twenty-five percent (25%) per year of service with the Company, subject to
both your continued employment and the achievement of annual EBITDA targets by
the Company.  Notwithstanding the preceding sentence, if any portion of the
Options fail to vest because the annual EBITDA targets are not attained for a
given fiscal year, such portion of the Options may still subsequently vest and
become exercisable if the Company achieves the cumulative EBITDA targets set
with respect to a later fiscal year.  The grant of the Options is conditioned
upon and subject to you becoming a party to the Company’s Stockholders
Agreement.  The Options will, in accordance with the terms of the Plan pursuant
to which such Options are issued, be subject to such standard equitable
adjustments as the Company deems necessary or appropriate to prevent substantial
enlargement or dilution of your rights in the event of certain corporate
transactions and extraordinary events, including a grant of extraordinary

 

2

--------------------------------------------------------------------------------


 

dividends.  Nothing in this provision shall act as a guarantee of any specific
value of the Company stock other than the value described in the stock plan
itself.  In connection with an initial public offering of the Company stock, the
Company reserves the right to convert the Options into options to purchase
equity securities of an entity other than the Company, if such entity will
become the public company, and such equitable adjustments will be made to the
terms and conditions of your Options as the Company deems necessary or
appropriate.

 

Subject to your continued employment with the Company through the consummation
of a change in control, the Service Options will vest as necessary to enable you
to exercise your rights pursuant to a ‘Tag-Along Sale’ and to satisfy the
Company’s rights with respect to a ‘Drag-Along Sale’ (in each case, pursuant to
the Company’s Stockholders Agreement).  All unvested Performance Options will
vest upon a change in control of the Company if, and only if, such change in
control yields for the Company’s controlling stockholder and its affiliates a
certain minimum cash-on-cash return on the investment in the Company made by
Company’s controlling stockholder and its affiliates, provided you are employed
by the Company on the date that such change in control is consummated.

 

As a senior executive of the Company, you will be required to enter into a
restrictive covenants agreement which will include, without limitation: (i) an
ongoing covenant not to disclose confidential information of the Company or any
of its subsidiaries, (ii) an ongoing covenant not to make disparaging statements
of any kind or in any form about the Company or any of its subsidiaries, (iii) a
covenant not to solicit any employees or customers of the Company or any of its
subsidiaries during the Employment Term and for a period of twenty four (24)
months following termination of your employment, and (iv) a covenant not to
compete, directly or indirectly, with the Company or any of its subsidiaries,
including, without limitation, by providing services of any kind or in any
capacity for any company engaged in a business similar to that of the Company
in, or within a one hundred (100) mile radius of, the New York City metro
vicinity and in any other geographic area in which the Company then has plans to
expand, during the Employment Term and for a period of twelve (12) months
following termination of your employment.  You acknowledge and agree that the
Company will be entitled to preliminary and permanent injunctive relief (without
the necessity of proving actual damages) as well as an equitable accounting of
all earnings, profits and other benefits arising from any violation by you of
these restrictive covenants, in addition to any other legal or equitable rights
or remedies to which the Company may be entitled.

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason or no reason, with or without cause.  In the event the Company
terminates your employment other than for “cause,” or you terminate your
employment for “good reason”, (a)  you will be paid severance equal to either:

 

(i)           two years of your base salary determined using your then-current
salary rate in effect at the time of your termination, payable in bi-weekly
installments (should such termination occur prior to the first anniversary of
the Effective Date); or

 

3

--------------------------------------------------------------------------------


 

(ii)           one year of your base salary determined using your then-current
salary rate in effect at the time of your termination, payable in bi-weekly
installments (should such termination occur on or after the first anniversary of
the Effective Date);

 

and (b) you and your eligible dependents will receive continued participation
during the one-year period following termination of employment in the health
insurance benefits of the Company that are provided from time to time to
employees of the Company during such period at the same cost to you as that
charged to other active employees of the Company; provided, that the Company’s
obligation to provide health insurance benefits will cease with respect to such
benefits at the time you become eligible for such benefits from another
employer.

 

The Company’s payment of this severance will be subject to both your execution
of a general release of claims against the Company and its subsidiaries in a
form to be provided by the Company and your continuing compliance with all
restrictive covenants to which you are subject under this offer letter, the
restrictive covenants agreement, or otherwise.  For purposes of this Agreement
“cause” shall mean termination for:  (1) a failure to follow lawful instructions
of the Chief Executive Officer (other than any such failure resulting from death
or incapacity due to physical or mental illness), provided, however, that
following a change in control of the Company (as defined for purposes of the
Options), any such failure will serve as the basis for a termination for Cause
only if it is willful, (2) serious misconduct, dishonesty or disloyalty which
results from a willful act or omission and which is materially injurious (or if
public could be materially injurious) to the reputation or financial interests
of the Company, including without limitation, sexual or racial harassment of any
employee of the Company, any of its subsidiaries or of any person engaged in
business with the Company or any of its subsidiaries; (3) being convicted of (or
entering into a plea bargain admitting criminal guilt to) any felony;
(4) willful and continued failure to substantially perform your duties under
this Agreement; (5) commission of any act of fraud or embezzlement against the
Company or any subsidiary thereof; (6) material breach of any covenant or
Company policy regarding the protection of the Company’s business interests,
including, without limitation, policies addressing confidentiality and
non-competition; or (7) a material breach of this Agreement.  In the event of
termination of your employment for any reason, with or without cause, you will
be entitled to any earned but unpaid salary through the date of termination,
plus any earned and accrued unused vacation pay, any accrued but unpaid business
expenses, and any other vested and accrued compensation and benefits payable in
accordance with the applicable Company policy or plan.  If your employment is
terminated by the Company for cause, or you terminate your employment other than
for good reason, you will not be entitled to any other compensation from the
Company, including, without limitation, severance pay, and any unpaid bonus
together with all of your outstanding vested and unvested Options will be
immediately forfeited.  Should you elect to terminate your employment with the
Company for any reason prior to the second anniversary of the Effective Date,
you will be required to repay the Company any difference between your actual
annual bonus payment(s) and what you otherwise would have received without any
guaranteed minimum bonus.

 

For purposes of this Agreement, “good reason” shall mean (in the absence of your
written consent) the occurrence of any of the following events or circumstances:

 

4

--------------------------------------------------------------------------------


 

(i)            the assignment to you of any duties materially and adversely
inconsistent with your position as Senior Vice President, Supply Chain,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company within the time period
set forth below after receipt of notice thereof given by you;

 

(ii)           any intentional material breach by the Company of this Agreement,
other than an isolated, insubstantial and inadvertent breach not occurring in
bad faith and that is remedied by the Company within the time period set forth
below after receipt of notice thereof given by you; or

 

(iii)          the Company’s requiring you to be based primarily at a location
more than 50 miles from the Company’s headquarters office;

 

provided, however, that any event described in clause (i), (ii) or (iii) shall
not constitute good reason unless you have given the Company prior written
notice of such event and the Company has not cured such event (if capable of
cure) within (30) days following receipt of such notice.

 

You will be reimbursed for all normal business expenses in accordance with
Company policy.  You will be reimbursed for relocation expenses in accordance
with Company policy, determined by reference to what is usual and customary for
an individual holding your position and which will include: (i) usual and
customary moving expenses (to the extent such moving expense reimbursements are
taxable as compensation to you, the Company shall provide you with a tax
gross-up payment equal to the amount of all taxes in respect of such moving
expense reimbursements, plus any taxes payable in connection with the tax
gross-up payment); (ii) reimbursement of any documented brokerage fee up to an
amount of $15,000 in the aggregate for an apartment in the New York City metro
vicinity; and (iii) to offset the cost of your temporarily maintaining dual
residences, an amount of $5,000 per month for a period of up to six (6) months
from the Effective Date or until you sell your primary residence, if sooner. 
You agree that you will endeavor to relocate to the New York City metro vicinity
within two (2) months of the Effective Date.  During the first two (2) months
following the Effective Date, the Company will reimburse you for reasonable
temporary housing and reasonable travel expenses to and from the New York City
metro vicinity for you and your wife, up to a maximum of three (3) round-trips
per person.  For the avoidance of doubt, none of the payments referenced in this
paragraph or elsewhere in this letter will be grossed up for tax unless
specifically noted.

 

Representations and Warranties.  You represent and warrant to the Company that
you are not a party to or bound by any enforceable agreement, covenant or other
obligation with any other person or entity which would restrict or otherwise
interfere with your ability to commence employment with the Company and perform
your duties hereunder.  You further represent and warrant that you will not
disclose or use in connection with your employment with the Company any
information or trade secrets which constitute ‘confidential information’ or
‘proprietary information’ (or any similar term) as defined in any agreement,
covenant or other obligation that you are a party to or bound by with any other
person or entity, including, without limitation, your previous employers, to the
extent, if any, that you are in possession of such information.  You acknowledge
that you have been represented by counsel in connection with the

 

5

--------------------------------------------------------------------------------


 

negotiation of the terms of this offer letter and the commencement of your
employment with the Company.

 

Miscellaneous. This offer letter will be governed by, and interpreted in
accordance with, the laws of the state of New York, without regard to the
conflict of law provisions of any jurisdiction which would cause the application
of any law other than that of the state of New York.  Any controversy or claim
arising out of or relating to this offer letter (other than with respect to any
restrictive covenants to which you are subject), or the breach thereof, will be
settled by arbitration administered by one arbitrator of the American
Arbitration Association in accordance with its Commercial Arbitration Rules then
in effect.  Unless otherwise awarded by the arbitrator, each party will be
responsible for its own fees and expenses.

 

It is the intention of the parties that the severance payments and benefits are
not construed as “deferred compensation” (as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”)) and that the
restrictions and possible delays in payment that could be imposed under
Section 409A should not apply.  However, notwithstanding the foregoing, if the
Company reasonably concludes that it is reasonably necessary to avoid additional
or accelerated taxation pursuant to Section 409A in respect of the severance
payments and benefits to which you may become entitled hereunder, then you shall
not receive such payments or benefits until the first regular payroll date which
occurs at least six months following the date of your termination of employment,
at which time you shall receive a single lump sum payment for all amounts that
would have been payable in respect of the period preceding such date but for the
delay imposed on account of Section 409A, and the remainder of such payments
shall thereafter be paid in equal installments on the original schedule.  In
furtherance of the intent of this paragraph, each severance payment or
installment shall be treated as a separate payment in order to maximize the
application of payments during the “short term deferral period” under
Section 409A.

 

This offer letter is intended to memorialize the offer of employment provided by
the Company and if these terms are acceptable, to create an at-will employment
relationship under these terms until such time as a mutually agreeable
definitive employment agreement is entered into by you and the Company
reflecting the terms of this offer letter and other customary terms.  Nothing in
this offer letter is intended or shall have the effect of modifying or amending
the terms, conditions or requirements of any benefit plan, retirement plan or
welfare plan or arrangement offered by the Company.  During your employment, you
will remain subject to, and be required to abide by, all terms, conditions and
requirements of the policies and practices dictated by the Company for executive
employees.

 

6

--------------------------------------------------------------------------------


 

We all look forward to you joining our team in the near future.  Please do not
hesitate to call me if you have any questions.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ JOHN A. LEDERER

 

 

John A. Lederer

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

/s/ MARK W. SCHARBO

 

 

Mr. Mark W. Scharbo/Date

 

 

 

 

 

CC:

Mr. John Henry—SVP/CFO

 

 

 

Ms. Michelle Bergman—SVP/General Counsel

 

 

 

7

--------------------------------------------------------------------------------
